Citation Nr: 0121901	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
29, 1994 rating decision.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from June 1969 to July 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Oakland Regional Office (RO).  In 
February 2001, the appellant testified at a Board hearing at 
the RO.


FINDINGS OF FACT

1.  The March 29, 1994 rating decision was supported by the 
evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied.

2.  The veteran did not have a pending claim for VA benefits 
at the time of his death in March 1998.  


CONCLUSIONS OF LAW

1.  The March 29, 1994 rating decision does not contain clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2000).

2.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that VA has fully met its 
statutory obligations to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  Under the facts of this 
case, the Board finds that the duty to assist is largely 
superfluous because a claim of clear and unmistakable error 
is decided on the basis of the law and evidence as they 
existed at the time of the decision.  Moreover, it is noted 
that the RO has informed the appellant by its rating decision 
and the Statements of the Case of the evidence needed to 
substantiate her claim, and has also advised her of the 
evidence it has obtained.  The Board finds that these efforts 
have resulted in compliance with the notice and duty to 
assist requirements of the VCAA.

I.  Factual Background

The veteran's service medical records show that in August 
1976, he was seen with complaints of a four year history of 
recurrent pigmented scaly rash on his neck.  The impression 
was tinea versicolor.  Subsequent service medical records 
show that he received periodic treatment for a skin condition 
throughout his period of service; the diagnoses included 
tinea versicolor, alopecia areata, and contact dermatitis.  

In May 1990, the veteran was placed on iron supplements after 
blood tests on periodic physical examination showed anemia.  
In September 1991, he sought treatment for decreased 
circulation in his fingers, stating that his fingers became 
numb and white when exposed to cold.  The assessment was 
Raynaud's disease and the veteran was placed on Procardia.  
In October 1991, he complained his side effects from his 
medication were worse than his Raynaud's symptoms.  He was 
advised to discontinue the medication, but instructed to keep 
his hands warm.  The examiner also noted that the veteran had 
anemia but that a work-up had been negative.  He speculated 
that the veteran's anemia could be secondary to more systemic 
cardiovascular disease, for example scleroderma or systemic 
lupus erythematosus.  However, he indicated that current 
work-up was negative.

The service medical records also show that the veteran was 
treated for bilateral gynecomastia.  In June 1984, he had a 
mastectomy for left gynecomastia; in April 1992, a similar 
procedure was performed for right gynecomastia.  

In May 1992, shortly after his left gynecomastia surgery, the 
veteran sought treatment for a skin rash which he indicated 
had been present since he used a special post-surgical soap.  
The assessment was allergic reaction.  In June 1992, he 
reported that the rash had spread from his arms to his entire 
body.  The assessment was generalized urticaria, suspect 
secondary to environmental irritant.  He was seen again later 
that month; the assessment was urticaria with secondary 
impetigo.  In July 1992, the veteran was examined in 
connection with complaints of urticaria.  Following 
laboratory testing, the assessment was chronic angioedema.  
The examiner noted that the veteran was scheduled to retire 
from the military soon and should seek follow-up care from VA 
for his condition.  

Following his retirement from service, in August 1992, the 
veteran filed claims of service connection for right and left 
breast cysts, Raynaud's disease, and "hives/rash - stress."  

On fee-basis psychiatric examination in October 1993, the 
veteran reported that while under stress for about two months 
prior to retirement, his skin turned red and peeled on his 
arms, face, and legs.  He indicated that he had experienced 
urticarial lesions over his body and some difficulty with 
respiration.  He stated that since his retirement, however, 
his problem had vanished and not recurred.  He indicated that 
he took Atarax "on and off" for anxiety.  He also indicated 
that his fingers became numb in the cold and that he had been 
told that he had Raynaud's disease.  After examining the 
veteran, the diagnoses were psychological factors affecting 
physical condition, in remission.  The psychiatrist indicated 
that while the prognosis was good, it seemed likely he would 
experience outbreaks of neurodermatitis under stressful 
circumstances.

The veteran was also scheduled for a VA general medical 
examination.  The record contains a March 1994 notification 
from the VA Medical Center indicating that the examination 
had been canceled.

By March 29, 1994 rating decision, the RO granted service 
connection for right and left status post subcutaneous 
mastectomies.  Zero percent ratings were assigned under Codes 
7699-7805 on the basis that there was no evidence of current 
symptomatology or impairment.  In addition, the RO granted 
service connection for Raynaud's disease and assigned it a 
zero percent rating under Code 7117.  The RO noted that there 
was no current medical evidence of record to evaluate the 
condition and that, although the veteran had been scheduled 
for a VA medical examination, he had canceled it.  Finally, 
the RO granted service connection for psychological factors 
affecting physical condition (cutaneous neurodermatitis), 
assigning it a zero percent rating under Code 9500, noting 
that the examining psychiatrist had indicated the condition 
was in remission.  

By April 1, 1994 letter to his last address of record, the RO 
notified the veteran of its decision, as well as his 
procedural and appellate rights.  Enclosed in the 
notification letter was a copy of the rating decision as well 
as VA Form 4107, explaining his right to appeal the rating 
decision.  The record contains no indication that the letter 
was returned as undeliverable.  The veteran did not appeal 
the RO's March 29, 1994 rating decision within the applicable 
time period; thus, it is final.

In March 1998, the veteran died.  The original certificate of 
death lists the cause of his death as anoxic encephalopathy, 
due to cerebral edema and brain herniation, due to thrombosis 
of vertebral-basilar arteries, due to surgical resection of 
cranial tumor.  

In August 1998, the RO received the appellant's application 
for Dependency and Indemnity Compensation (DIC) benefits.  In 
support of her claim, she submitted numerous clinical records 
dated from December 1989 to April 1998.  These records show 
that in January 1997, the veteran had extensive diagnostic 
testing, including a computerized tomography (CT) scan and 
magnetic resonance imaging (MRI) of the brain, after a 
seizure.  At that time, it was noted he had no significant 
medical history other than hypertension.  The work-up failed 
to identify the etiology of the veteran's seizure and he was 
treated conservatively with antiepileptic medication.  He 
reportedly had no further seizures until February 1998, at 
which time another work-up was initiated.  At that time, a CT 
scan and MRI revealed a significant lesion on the front 
surface of the brain which was thought to be a meningioma en 
plaque.  Surgical intervention was recommended.  In March 
1998, brain surgery to remove the lesion was performed; 
unfortunately, he remained comatose after surgery and he died 
later that month.  An April 1998 pathology report identified 
the brain lesion as a granulomatous inflammation, typical of 
sarcoidosis.  

Also submitted by the appellant in support of her claim for 
DIC benefits was a July 1998 letter from a private physician 
who indicated that he had reviewed the veteran's medical 
records dating back to 1991.  He noted that the veteran had a 
diagnosis of sarcoidosis of the brain resulting in 
intractable seizures and finally death post-operatively.  He 
also indicated that records showed that the veteran had 
complained of multiple types of skin lesions over the years, 
as well as Raynaud's phenomenon.  The physician indicated 
that the veteran's skin eruptions raised the question of 
whether the veteran had preexisting sarcoid of the skin, 
which is quite common.  He concluded that there was a 
continuum of disease starting in the early 1990's suggestive 
of preexisting sarcoidosis, and that was the final 
contributor to the veteran's death when it involved the 
central nervous system.  

By October 1998 rating decision, the RO granted the 
appellant's claim for DIC benefits, based on a service-
connected cause of death.  

In a January 1999 letter, the appellant noted that the 
veteran had applied for service connected disability benefits 
in 1992 and that the RO had assigned a zero percent rating 
for his disabilities.  She argued that the veteran's medical 
records showed that his fatal sarcoidosis had been present as 
early as 1974 and that doctors failed to identify his 
condition at that time.  She further contended that the 
medical diagnosis was incorrect, therefore the rating for 
benefits was incorrect.  She concluded that she was therefore 
entitled to accrued benefits.

By August 1999 rating decision, the RO determined that the 
March 29, 1994 rating decision was not clearly and 
unmistakably erroneous as it had been made on the available 
record and the laws then in effect.  The RO further 
determined that the appellant was not entitled to accrued 
benefits.  

The appellant appealed the RO determination, arguing that 
"[w]e now know for a fact that the decision not to recognize 
service connection for my husband's physical condition was 
clearly and unmistakably erroneous," as supported by 1998 
medical records indicating that the veteran died from 
sarcoidosis which had been present for years.  She further 
argued that there was evidence of record at the time of the 
March 29, 1994 rating decision which showed that the veteran 
experienced symptoms which physicians should have recognized 
as indicative of sarcoidosis.  In the alternative, she argued 
that the veteran's sarcoidosis was misdiagnosed as 
psychological factors affecting physical condition, cutaneous 
neurodermatitis.  

In support of her appeal, she submitted numerous excerpts 
from medical texts and websites which she indicated supported 
her belief that the veteran had been experiencing the 
symptoms of sarcoidosis since his retirement from service.  

Also submitted by the appellant in support of her appeal was 
an amended death certificate showing that the cause of the 
veteran's death was anoxic encephalopathy, due to cerebral 
edema and brain herniation, due to thrombosis of vertebral-
basilar arteries, due to surgical resection of cranial tumor, 
due to sarcoidosis.  

In February 2001, the appellant's representative explained 
that it was her belief that the veteran was totally disabled 
at the time of his July 1992 application for VA benefits, 
"but was misdiagnosed as to his exact disabilities and their 
severity."  He argued that the condition rated psychological 
factors did not take into account the entire medical history 
and is therefore in error.  He argued that had the veteran 
been properly diagnosed, his rating would have been higher.  
Finally, he argued that the March 1994 rating decision was 
clearly and unmistakably erroneous as it was based on an 
inadequate medical examination.  In particular, he argued 
that the VA medical examination was inadequate as the 
examiner did not review the veteran's claim folder.  Had he 
done so, the representative argued that the examiner would 
have likely rendered a different diagnosis.  He also argued 
that the veteran should have been examined by a neurologist, 
a cardiologist, a dermatologist, and a hematologist.  The 
appellant testified that the veteran began getting ill 
approximately two years prior to his military retirement.  
She speculated that his illness may have prevented him from 
appealing the March 1994 rating decision.    

II.  Clear and unmistakable error claim

Under 38 C.F.R. § 3.105(a) (2000), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2000).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43186 (1995).

As set forth above, the appellant contends, in essence, that 
the unappealed March 1994 rating decision was clearly and 
unmistakably erroneous in failing to grant service connection 
for sarcoidosis.  She asserts that the evidence of record at 
the time of the March 1994 rating decision provided a 
sufficient basis on which to award service connection for 
sarcoidosis.

In order to determine whether the March 1994 rating decision 
contained clear and unmistakable error, a review of the law 
and evidence which was before the rating board at that time 
must be undertaken.  38 C.F.R. § 3.104(a).  As noted, a 
determination that there was "clear and unmistakable error" 
must be based on the record that existed at the time of the 
prior decision.  See Russell, supra at 314 (emphasis added).  
In other words, the Board cannot apply the benefit of 
hindsight to its evaluation of the RO's actions in March 
1994.  

The applicable law and regulation in effect at the time of 
the March 1994 rating decision were substantially the same as 
under present criteria.  In order to be entitled to service 
connection for a disease or disability, the evidence must 
reflect that a disease or disability was either incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1993).  Service connection 
may also be granted for a disease first diagnosed after 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As set forth above, the evidence of record at the time of the 
March 1994 rating decision did not contain a diagnosis of 
sarcoidosis, nor does the appellant so contend.  Rather, she 
argues that the evidence of record at that time nonetheless 
contained evidence of symptomatology manifest in the veteran 
which physicians should have recognized as sarcoidosis.  

In support of her contention, she has submitted extensive 
medical evidence, both clinical records and excerpts from 
medical texts.  Yet, this evidence cannot provide the basis 
to determine that the March 29, 1994 rating determination was 
clearly and unmistakably erroneous.  In order to hold that 
such decision was clearly and unmistakably erroneous, it 
would have to be concluded that the evidence of record at the 
time the decision was such that the only possible conclusion 
was that the veteran had sarcoidosis which was incurred in 
service.  As set forth above, however, sarcoidosis was not 
identified until after the veteran's death.  Therefore, the 
March 1994 rating decision cannot be found to be clearly and 
unmistakably erroneous based on evidence that did not exist 
in March 1994.  Consequently, the medical evidence recently 
submitted by the appellant, or evidence entering the record 
after the March 29, 1994 rating decision, cannot provide the 
basis to show that such rating decision was clearly and 
unmistakably erroneous.

To the extent that she has argued that the record before the 
RO in March 1994 was sufficient to warrant service connection 
for sarcoidosis, the Board notes that such an allegation at 
best constitutes no more than an expression of disagreement 
with how the RO weighed or evaluated the evidence in March 
1994.  Any allegation regarding how the RO weighed or 
evaluated the facts of the case in March 1994 cannot form the 
basis of a clear and unmistakable error claim.  See Russell, 
3 Vet. App. at 313-14 (1992) (for there to be a valid claim 
of clear and unmistakable error, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated).  

As to the assertion that the March 29, 1994 rating decision 
contained clear and unmistakable error because that the 
veteran was not afforded a VA medical examination or 
examination by various specialists, the Board notes that the 
Court has held that an attack on improper procedure, such as 
the VA's fulfillment of the duty to assist, cannot be the 
basis of clear and unmistakable error.  See Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994).  Simply put, there is no way 
of knowing what such an examination would have yielded, so it 
could not be concluded that it would have manifestly changed 
the outcome.  Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) 
(citing Russell v. Principi, 3 Vet. App. 310, 315 (1992)).  

Likewise, the appellant's assertions that the RO relied upon 
a "misdiagnosis" of the veteran's condition in the March 
1994 rating decision cannot form the basis of a clear and 
unmistakable error claim.  See Henry v. Derwinski, 2 Vet. 
App. 88, 90 (1992) (a new medical diagnosis that corrects an 
earlier diagnosis ruled on by previous adjudicators is the 
kind of 'error' that could not be considered an error in the 
original adjudication).

In short, the appellant has not established that the correct 
facts were not before the RO in March 1994 or that regulatory 
provisions applicable at that time were incorrectly applied 
by the RO.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

The appellant has also contended that service department and 
VA physicians did not consider certain records or that 
medical conclusions they reached were wrong or not supported.  
These arguments are to the combined effect that medical 
providers in service and post service reached faulty or 
erroneous conclusions as they lacked or failed to consider 
certain evidence, or the medical providers reached incorrect 
conclusions on the evidence before them.  The Board must 
point out that clear and unmistakable error applies only to 
adjudicative error.  Russell v. Principi, 3 Vet. App. 310 
(1992).  Even if error by a medical provider could be 
demonstrated, it would not establish clear and unmistakable 
error in the March 1994 rating decision because it would not 
establish adjudicative error.  See Shockley v. West, 11 Vet. 
App. 208 (1998) (claim of misdiagnosis could be interpreted 
as either assertion of failure to satisfy duty to assist or 
disagreement with weighing of facts, neither of which can be 
clear and unmistakable error).  Clear and unmistakable error 
requires that adjudicative error, otherwise prejudicial, must 
appear undebatably.  A valid claim of clear and unmistakable 
error requires more than disagreement as to how the facts 
were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 
(1996).  

For the reasons set forth above, the Board must conclude that 
there is no clear and unmistakable error in the March 1994 
rating decision.  Based on the evidence that existed at that 
time, the Board cannot find that any undebatable error 
existed that, had it not been made, would have manifestly 
change the outcome at the time of this rating determination.  
Accordingly, the appellant's claim must fail.

In reaching this conclusion, the Board wishes to assure the 
appellant that VA has already recognized that the disease 
from which the veteran died was incurred during his period of 
service.  As noted above, by October 1998 rating decision, 
the RO granted service connection for the cause of the 
veteran's death.  However, although recent medical evidence 
establishes that his sarcoidosis was likely present in 
service (and, indeed, at the time he filed his August 1992 
claim for VA benefits), the Board may not rely on this recent 
medical evidence to find clear and unmistakable error in the 
March 29, 1994 rating decision.  It is clear that the 
adjudicators in March 1994 made the best decision possible 
based on the evidence then of record.  While the Board has 
determined that the March 29, 1994 rating decision was not 
clearly and unmistakably erroneous as defined by applicable 
law, VA continues to recognize that her husband died from a 
service-connected cause.

III.  Accrued benefits claim

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.1000 (2000).  The substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been entitled at his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1241 (Fed. Cir. 1996).  Thus, an accrued benefits 
claimant is only entitled to what was properly due the 
veteran at the time of his death, but which was unpaid.  
Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 1996).

The U.S. Court of Appeals for the Federal Circuit has held 
that 38 U.S.C.A. §§ 5101 and 5121, when read together, compel 
the conclusion that in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

In this case, a review of the claims file shows that the 
veteran did not have a claim pending at the time of his death 
nor was he entitled to benefits under an existing rating.  It 
appears that the appellant's claim for accrued benefits was 
in anticipation of a successful disposition of the claim of 
clear and unmistakable error in the March 29, 1994 rating 
decision.  However, as the veteran had no entitlement to 
benefits on the basis of prior clear and unmistakable at the 
time of his death, and because there was no pending claim, 
the appellant is not entitled to payment of accrued benefits.  
38 U.S.C.A. 5121 (West 1991); Hayes v. Brown, 4 Vet. App. 
353, 358 (1993). 



	(CONTINUED ON NEXT PAGE)








ORDER

The March 1994 rating decision did not contain clear and 
unmistakable error; the benefit sought on appeal is denied.

Entitlement to accrued benefits is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

